Citation Nr: 0728662	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to March 
1997, with ten years of unverified active duty prior to 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

A left knee disability was not present during service and is 
not shown by competent medical evidence to have a nexus or 
relationship to service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2002 and March 
2006 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In March 2006 the RO provided notice of the type of 
evidence necessary to establish a disability rating for the 
disability on appeal.  The claim was thereafter readjudicated 
in the July 2006 supplemental statement of the case.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has obtained 
service medical records, VA medical records, the veteran 
presented testimony at a Travel Board hearing, and there is 
no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

Service medical records show that the veteran was seen in 
1986 after being struck in the left knee by the handle of an 
auger.  In April 1990, the veteran was seen for complaints of 
a dull pain to the superior aspect of the left knee.  An x-
ray was noted as normal.  The veteran was diagnosed with 
patellofemoral pain syndrome.  The veteran's March 1997 
separation examination showed normal clinical evaluation of 
the lower extremities.  

Statements dated in February 2004 from a friend of the 
veteran and the veteran's supervisor indicated that he had 
knee problems to include pain.  It was noted that the veteran 
had trouble with physical activities and climbing ladders.

VA treatment records dated in March 2004 showed extremities 
to be smooth and symmetrical, without deformity, atrophy, 
joint enlargement, bruising or erythema.  The veteran had 
full range of motion in joints with some crepitus in the 
knees bilaterally.  Strength was 5/5 throughout.  The 
assessment was knee pain bilaterally.  In January 2005 it was 
noted that the veteran was to make an appointment for a 
patella stabilizer brace for the right knee.  None of these 
records linked the development of left knee pain to an injury 
or disease in service.

At his May 2007 Travel Board hearing, the veteran testified 
that while in service in Japan he was installing playground 
equipment and while working with a two man auger he was 
struck on the side of the left knee by the handle.  The 
veteran stated that he did not constantly get his left knee 
checked out while in service because he did not what to be 
referred to as a "sick bay commando".  He testified that he 
was treated at the VA and was given a knee brace.  The 
veteran reported pain in his knee which was aggravated by his 
job as a plumber.  He took Aleve to alleviate the pain.  

A VA treatment report dated in December 2004 was submitted 
with written waiver of initial RO consideration.  The 
treatment record shows that the veteran was seen for recent 
right knee swelling and pain.  No injury was noted.  X-ray 
impression noted lateral subluxation of the patella, question 
due to recent trauma.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a left knee disability.

Although the veteran was treated for complaints involving his 
left knee in service in 1986 and April 1990, the medical 
evidence of record demonstrates no causal connection between 
the veteran's current left knee symptom, identified only as 
pain, and active military service.  VA treatment records 
relate primarily to treatment for a right knee pain.  

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty. The veteran's discharge 
date was 1997 and the first evidence presented as to any 
complaints of left knee pain was in March 2004.  As such, 
there was a considerable length of time between the veteran's 
separation from service and any indication of left knee 
disability.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Given 
length of time between the veteran's separation from military 
service and his treatment for his left knee disability, the 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d).  

Moreover, pain is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.303 (2006).  Without the diagnosis 
of an objective left knee disability, these complaints are 
not sufficient to establish a claim of service connection.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")  Service connection for a left knee disability, 
identified only as pain, is denied.

The Board has not overlooked the statements submitted by the 
veteran and others on his behalf.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education. Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and a left knee disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


